Appeal from an order of the Supreme Court, Erie County (Timothy J. Drury, J.), entered February 7, 2008 in a personal injury action. The order granted plaintiffs motion, set aside the jury verdict in part, directed that judgment be entered in favor of plaintiff on the issue of causation, and granted a new trial on comparative negligence and damages.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Pressley v DePalma, 39 AD3d 732, 733 [2007]; see also CPLR 5501 [a] [1], [2]). Present—Hurlbutt, J.P., Martoche, Fahey, Garni and Gorski, JJ.